Citation Nr: 1043737	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Detroit, 
Michigan


THE ISSUES

1. Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1989 to November 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March 2006 and April 2009 of 
the above-referenced RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a July 2008 statement, the Veteran, through his attorney, 
indicated that his service-connected major depression and 
mechanical low back pain with degenerative changes had become 
more severe.  [The Veteran last underwent a VA psychiatric 
examination in June 2007 and a VA general medical evaluation in 
September 2006.]  This contention raises a claim for higher 
disability ratings for these service-connected disabilities.  As 
this matter is inextricably intertwined with the current appeal 
for a TDIU, it must be adjudicated in conjunction with that 
issue.  Henderson v. West, 12 Vet. App. 11 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180 (1991) (stipulating that, when a 
determination on one issue could have a significant impact on the 
outcome of another issue, such issues are considered inextricably 
intertwined, and VA is required to decide those issues together).

Further review of the claims folder indicates that the Veteran's 
service-connected major depression is rated as 30 percent 
disabling and that his mechanical low back pain with degenerative 
changes is rated as 20 percent disabling.  His combined service-
connected disability rating is 40 percent.  In cases where the 
scheduler criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. §§ 3.321, 4.16(b) (2010).  The 
remaining question, then, is whether the Veteran's service-
connected disabilities render him unemployable.

Here, evidence of record shows that the Veteran was previously 
employed in 1997 at Community Recycle Serving as a recycler and 
also at Dana Corporation as a spinner operator.  He maintains 
that he is unable to retain employment due to the side effects 
from the 11 prescription medications that he takes to manage his 
service-connected disabilities.  Specifically, he believes that 
the side effects of this medicine make it difficult for him to 
think or to carry out ordinary activities and thus make it 
impossible for him to work.  

Because there may have been significant changes in the Veteran's 
service-connected major depression and low back disability since 
the last pertinent VA examinations in 2006 and 2007, more 
contemporaneous medical examinations are needed, particularly, 
given the passage of time since his last VA examinations.  See 
e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is no 
additional medical evidence which adequately addresses the level 
of impairment since previous examination].  See also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical examination) 
and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").  

Finally, the Board notes that further development and 
adjudication of the Veteran's TDIU claim may provide evidence in 
support of his claim for non service-connected pension.  [In 
addition to the Veteran's service-connected major depression and 
mechanical low back pain with degenerative changes, his 
nonservice-connected disabilities include bilateral flat feet; 
degenerative changes of both hips, both knees, and both ankles; 
as well as urinary incontinence.]  Therefore, it would be 
inappropriate at this juncture to enter a final determination on 
that issue.  See Henderson supra; Harris supra.  Accordingly, a 
decision on the pension issue is deferred pending completion of 
the actions requested below.  

In addition, the claims folder contains records of outpatient 
treatment that the Veteran has received at the VA Medical Center 
(VAMC) in Ann Arbor, Michigan through October 2007.  Accordingly, 
on remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of outpatient treatment 
that the Veteran has received at the Ann 
Arbor VAMC since November 2007.  Document 
all attempts to obtain such records.  If 
any records are unavailable, do not exist, 
or further attempts to obtain them would be 
futile, document this fact in the claims 
file.  See 38 U.S.C.A. § 5103A(b).  All 
available records should be associated with 
his claims folder.  

2.  The Veteran should be scheduled for VA 
examination to determine the current nature 
and extent of his service-connected major 
depression.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All indicated 
tests and studies should be accomplished, 
and all signs and symptoms of major 
depression should be reported in detail.  

Any disabling manifestations specifically 
attributable to major depression must be 
fully outlined and differentiated from 
symptoms caused by any non service-
connected disorders.  The examiner is 
requested to use a multiaxial assessment, 
assign a Global Assessment of Functioning 
(GAF) score, explain what the assigned 
score represents, and reconcile that score 
with earlier GAF scores.  

The examiner should also opine as to 
whether it is at least as likely as not (a 
50 percent probability or higher) that the 
Veteran's service-connected major 
depression renders him unable to secure or 
follow a substantially gainful occupation 
consistent with his education and 
industrial background.  In forming the 
opinion, the examiner should disregard both 
the age and any nonservice-connected 
disabilities of the Veteran.  

All opinions provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying all conclusions drawn 
or opinions expressed.  

3.  Also, the Veteran should be afforded a 
VA examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of his 
service-connected mechanical low back pain 
with degenerative changes, as well as his 
nonservice-connected orthopedic and 
genitourinary disabilities, on his 
employability.  Prior to the examination, 
the claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All tests 
indicated, to include but not necessarily 
limited to radiologic studies, are to be 
conducted at this time, and all findings 
should be reported in detail.  The examiner 
should indicate whether any degenerative 
changes shown on X-ray support a diagnosis 
of degenerative joint disease.  

With regard to the service-connected 
low back disability, the examiner should:  

a) describe all neurological 
manifestations and symptomatology and 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability (in addition 
to orthopedic disability) as a 
manifestation of the service-connected 
mechanical low back pain with 
degenerative changes;

b) conduct range of motion testing 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes), and discuss the extent of 
any ankylosis (favorable or 
unfavorable), of the Veteran's lumbar 
spine.  The examiner should also 
render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine and as to whether, 
and to what extent, the Veteran likely 
experiences functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or 
with repeated use.  To the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.  

c) for any associated intervertebral 
disc syndrome (IDS), comment on the 
existence and frequency of any 
incapacitating episodes (i.e., a 
period of acute signs and symptoms due 
to IDS that requires bed rest 
prescribed by a physician and 
treatment by a physician); and 

d) opine as to whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the 
Veteran's service-connected mechanical 
low back pain with degenerative 
changes renders him unable to secure 
or follow a substantially gainful 
occupation consistent with his 
education and industrial background.  
In forming the opinion, the examiner 
should disregard both the age, and 
nonservice-connected disabilities, of 
the Veteran.  

With regard to each diagnosed non 
service-connected disability, the 
examiner should ascertain the nature and 
severity of the Veteran's flat feet; 
degenerative changes of both hip, both 
knees, and both ankles; and urinary 
incontinence.  The VA examination report 
should include a detailed description of 
the Veteran's symptoms, clinical findings, 
and identify the level of functional 
impairment associated with each disability 
shown.  

Most importantly, based on a physical 
examination of the Veteran as well as a 
comprehensive review of the claims file, 
the examiner should opine as to whether the 
Veteran is precluded from performing 
substantially gainful employment due to 
these various nonservice-connected 
disabilities.  That is, the examiner should 
specify whether or not there is permanent 
and total disability as the result of his 
nonservice-connected disabilities.  

All opinions provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying all conclusions drawn 
or opinions expressed.  

4.  Then, adjudicate the inextricably 
intertwined raised issues of entitlement to 
increased disability ratings for the 
service-connected major depression and 
mechanical low back pain with degenerative 
changes.  Upon any denial of these claims, 
the Veteran should be notified of his 
opportunity to initiate an appeal with 
regard to any such adverse action.  He must 
be informed of the requirements necessary 
to perfect an appeal.  38 C.F.R. §§ 19.26, 
20.200, 20.302 (2010).  If, and only if, 
the Veteran perfects a timely appeal of any 
denial of the increased rating issues, 
should these claims be returned to the 
Board for further appellate review.

5.  Thereafter, readjudicate the issues on 
appeal-including the claim for 
nonservice-connected pension benefits as 
well as the issue of entitlement to a TDIU.  
If the decisions remain in any way adverse 
to the Veteran, he and his attorney should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


